Citation Nr: 1510487	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for transfusion reaction with blood antibody D.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from January 1986 to October 2006.  He is the recipient of the Combat Infantryman Badge, the Purple Heart, and a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2009, the Veteran testified at a personal hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

This case was brought before the Board in September 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, specifically making additional requests for service records and obtaining a VA opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's transfusion reaction with blood antibody D does not constitute an additional chronic disability as it is a chronic lab finding without symptoms.


CONCLUSION OF LAW

A blood related chronic disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a September 2006 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  In March 2014 a VA opinion was obtain in regards to the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA opinion adequate for the purposes of the instant claims as it involved a review of the Veteran's claims files and includes a rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, as the final determination of the case turns on whether the Veteran's claim disability is in fact a chronic disability, in person examination of the Veteran was not necessary.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   
 
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims entitlement to service connection for transfusion reaction with blood antibody D.  The record shows that in May 2005 the Veteran sustained multiple injuries from an IED.  During treatment he received multiple blood transfusions, and the Medical Evaluation Board (MEB), at the end of his service, noted a diagnosis of transfusion reaction with the development of antibody D in the Veteran's blood.  He has claimed this development as a disability, with particular concerns about the potential for a deadly reaction if he receives a transfusion at a future date.

In March 2010, the undersigned veteran's law judge requested a Veterans Health Administration opinion from a hematologist.  The opinion request related to whether "[i]t is at least as likely as not that the development of antibody D after in-service transfusion reaction constituted an additional chronic disability as opposed to merely a new laboratory findings."  In the May 2010 VHA opinion, the hematologist noted that there were no test from any year stating the patient's actual blood type, no documentation of the units of blood transferred to the Veteran, and no records, progress notes, or lab tests results that referenced the alleged antibody D (outside of the MEB summary).  As a result, the physician consulted could not form an opinion.  

Since then the appellant has submitted a September 2010 VA treatment record indicating he has O negative blood and an ID card indicating his serum contained an unexpected antibody D.  The card noted that he was tested in July 2005.  He also submitted records from the blood transfusions which indicate he was incorrectly noted to have O positive blood.

Following the submission of these records, a VA medical opinion was provided in March 2014.  The provider of the opinion, a VA physician, observed that "[i]t is at least as likely as not that the veteran developed Anti D (Rh Antibody) after receiving multiple blood transfusions for a serious injury while in Iraq May 10, 2005."  Nevertheless, the VA physician continued:

The presence of the D antibody indicates previous transfusion, or the likely development of antibody D after an in-service transfusion with reaction and does not constitute an additional chronic disability and is a chronic lab finding without symptoms.  The veteran is concerned about receiving future transfusions or about future Rh or D antibody incompatibility that may result in complications, or even death as he has feared.  It would be extremely unlikely for the veteran to have another transfusion reaction related to the D antibody, unless he received Rh or D positive blood in the future.  This type of situation is much more likely to occur in a pregnant woman who is Rh negative, but has an Rh Positive fetus.

It was specifically noted that Department of Hematology/Oncology was consulted in the rendering of this opinion.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran's contention that his transfusion reaction with blood antibody D is a chronic disability, however, the Veteran is not shown to have the medical expertise required to competently opine on this issue.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this reason the only competent medical opinion on the issue of whether transfusion reaction with blood antibody D is a chronic disability or chronic lab finding with no symptoms is that of the VA medical professional consulted.   

As such, the Board finds that the Veteran has produced no medical evidence or opinion in support of his claim that he currently suffers from a blood related chronic disability.  While the evidence of record shows that the transfusion reaction with blood antibody D is more likely than not the result of his in-service blood transfusions, the very same evidence makes clear that this is not a chronic disability but a chronic lab finding with no symptoms.  In light of this, the Board concludes that the preponderance of the evidence is against the claim for service connection for transfusion reaction with blood antibody D.  Therefore, the benefit of the doubt rule does not apply and service connection for Service connection for transfusion reaction with blood antibody D is not warranted.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER


Service connection for transfusion reaction with blood antibody D is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


